Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-30-2006

In Re: Cendant Corp
Precedential or Non-Precedential: Precedential

Docket No. 04-1410




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Cendant Corp " (2006). 2006 Decisions. Paper 490.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/490


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-1410


                         IN RE: CENDANT CORPORATION
                             SECURITIES LITIGATION

                                      Sheldon Danuff, SKAT Capital LP
                                   and Joel D. Zychick,

                                                        Appellants


                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 98-cv-01664)
                      District Judge: Honorable William H. Walls


                                  Argued March 9, 2006

                    Before: AMBRO and BECKER,* Circuit Judges,
                             and STAGG,** District Judge

                              (Opinion filed: July 18, 2006)

                   ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
July 18, 2006, be amended as follows:


       *
       This case was argued before the panel of Judges Ambro, Becker, and Stagg.
Judge Becker died before the filing of this Opinion. It is filed by a quorum of the panel.
28 U.S.C. § 46(d).
       **
        Honorable Tom Stagg, Senior District Judge for the Western District of
Louisiana, sitting by designation.
               On page 9, second full paragraph (beginning “We face the question . . . ”),
third line, replace “requirement when” with “requirement, as” so that the line reads in
full: “requirement, as it contains an extensive factual and”.

             On page 11, note 4, last line, insert “(per curiam)” between “(3d Cir.
1982)” and “(applying separate-document”.

             On page 12, carryover from note 4, fourth line, replace “judgment”). Put
simply” with “judgment” (emphasis omitted)). Put simply”.

           On page 17, middle paragraph, line seven, replace “2002 amendment” with
“2002 amendments”.

               On page 19, line nine, add another dot to the ellipsis, so that the line reads
“provision . . . . [is] a mechanical change that must be”.

              In note 7, last line on page 19 and first line on page 20, the double
quotation mark after “Court’” should be moved to after “problem,”, so those two lines
read thus: “was a “‘final order of the Court’ does not resolve the Rule 58 problem,” since
“the question whether an order is a final order is”.

              On page 20, second paragraph, second line, replace “more simple” with
“simpler”.

              On page 25, middle paragraph, line six, replace “them, and they also” with
“them, but they also”.

                                           By the Court,


                                           /s/ Thomas L. Ambro
                                           Circuit Judge


Dated: August 30, 2006
DMM/cc: Jeffrey W. Golan, Esq.
         Daniel L. Berger, Esq.
         William J. Bailey, Esq.
         James S. O’Brien Jr, Esq.


                                              2